MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                                        Oct 27 2017, 10:21 am
this Memorandum Decision shall not be                                              CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
court except for the purpose of establishing                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffery A. Earl                                          Curtis T. Hill, Jr.
Danville, Indiana                                        Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General

                                                         Abigail Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         October 27, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of E.H. (Child) and R.H.                                 32A05-1706-JT-01161
(Father) and K.G. (Mother);                              Appeal from the Hendricks
                                                         Superior Court
R.H. (Father), and                                       The Honorable Karen M. Love,
K.G. (Mother),                                           Judge
Appellants-Respondents,                                  Trial Court Cause No.
                                                         32D03-1608-JT-4
        v.

The Indiana Department of
Child Services,


Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017           Page 1 of 9
      Appellee-Petitioner




      May, Judge.


[1]   K.G. (“Mother”) and R.H. (“Father”) (collectively, “Parents”) appeal the

      involuntary termination of their parental rights to E.H. (“Child”). Parents

      argue the Department of Child Services (“DCS”) did not present sufficient

      evidence the conditions under which Child was removed from their care would

      not be remedied and that the continuation of the parent-child relationship posed

      a threat to the child. We affirm.



                            Facts and Procedural History
[2]   Child was born on July 28, 2011. On February 16, 2015, DCS received a report

      indicating Parents were using illegal substances and were not following the

      terms of a Protective Order Mother had against Father. The trial court ordered,

      at DCS’s request, Parents to submit to drug screens. Mother tested positive for

      methamphetamine, amphetamine, and codeine. Father tested positive for

      methamphetamine, amphetamine, and THC. Parents admitted illegal drug use.



      Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017   Page 2 of 9
[3]   On March 25, 2015, DCS removed Child from Parents’ care and placed her

      with Maternal Grandmother, where she has remained throughout the

      proceedings. On March 26, DCS filed a petition alleging Child was a Child in

      Need of Services (“CHINS”). On April 8, Father admitted Child was a

      CHINS. The trial court held a hearing regarding Mother on May 20, but

      Mother did not appear. During that hearing, the trial court entered parental

      participation and dispositional decrees regarding Father. Then, on June 17, the

      trial court adjudicated Child a CHINS and entered parental participation and

      dispositional decrees regarding Mother.


[4]   As part of the parental participation and dispositional decrees, the trial court

      required Father to refrain from using alcohol or illegal substances, submit to

      random drug screens, obtain and maintain stable housing, obtain and maintain

      a legal source of stable income, complete all terms of his probation, enroll in

      and successfully complete any programs recommended by the Family Case

      Manager (“FCM”), successfully complete substance abuse treatment, complete

      a domestic violence assessment and successfully complete all recommended

      treatment, and attend all scheduled visitation with Child. As part of the

      parental participation and dispositional decrees, the trial court required Mother

      to refrain from using alcohol or illegal substances, submit to random drug

      screens, obtain and maintain stable housing, obtain her GED, enroll in and

      successfully complete any programs recommended by the Family Case

      Manager (“FCM”), successfully complete substance abuse treatment, and

      attend all scheduled visitation with Child.


      Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017   Page 3 of 9
[5]   Parents both initially participated in the required services, but each had periods

      of time where they could not be located by the FCM or a service provider.

      After over a year of intermittent compliance with services and visitation, DCS

      filed a petition to involuntarily terminate Parents’ rights to Child. The trial

      court held fact finding hearings on the matter on January 17 and 31, 2017. On

      May 2, 2017, the trial court issued an order 1 involuntarily terminating Parents’

      rights to Child.



                                     Discussion and Decision
[6]   We review termination of parental rights with great deference. In re K.S., D.S.,

      & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

      evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

      Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

      reasonable inferences most favorable to the judgment. Id. In deference to the

      juvenile court’s unique position to assess the evidence, we will set aside a

      judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

      717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied

      534 U.S. 1161 (2002).


[7]   “The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.” In




      1
          The trial court’s order is very detailed and has aided our review of this complicated matter immensely.


      Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017             Page 4 of 9
      re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

      subordinate the interests of the parents to those of the children, however, when

      evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

      at 837. The right to raise one’s own children should not be terminated solely

      because there is a better home available for the children, id., but parental rights

      may be terminated when a parent is unable or unwilling to meet parental

      responsibilities. Id. at 836.


[8]   To terminate a parent-child relationship, the State must allege and prove:


              (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.




      Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017   Page 5 of 9
       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[9]    When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[10]   Parents challenge the court’s conclusions the conditions under which Child was

       removed would not be remedied and the continuation of the parent-child

       relationship posed a risk to Child. 2


[11]   The trial court must judge parents’ fitness to care for the child at the time of the

       termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).




       2
         The trial court found the conditions under which Child was removed would not be remedied and the
       continuation of the parent-child relationship posed a threat to Child. DCS does not have to prove both. The
       statute is written in the disjunctive, and DCS must prove either by clear and convincing evidence. See Ind.
       Code § 31-35-2-4. Because the evidence supports the conclusion there was a reasonable probability
       conditions leading to Child’s removal would not be remedied, we need not address whether the continuation
       of the parent-child relationship posed a threat to Child’s well-being. See In re L.S., 717 N.E.2d at 209 (because
       statute is written in the disjunctive, court needs to find only one requirement to terminate parental rights).

       Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017             Page 6 of 9
       Evidence of parents’ pattern of unwillingness or lack of commitment to address

       parenting issues and to cooperate with services “demonstrates the requisite

       reasonable probability” that the conditions will not change. Lang v. Starke Cty.

       OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[12]   When assessing parents’ fitness to care for a child, the trial court should view

       the parents as of the time of the termination hearing and take into account the

       changes that have occurred during the proceedings. In re C.C., 788 N.E.2d 847,

       854 (Ind. Ct. App. 2003), trans. denied. However, the trial court must also

       “evaluat[e] the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of [a] child.” In re J.T., 742 N.E.2d
509, 512 (Ind. Ct. App. 2001), trans. denied.


[13]   DCS removed Child from Parents’ care because Parents tested positive for

       illegal substances and had a history of domestic violence. Throughout the

       CHINS proceedings, Parents were offered services ranging from home

       management and parenting skills to substance abuse rehabilitation. Father

       started many programs, but did not finish any of them. Mother successfully

       completed an inpatient substance abuse program, but did not engage in the

       recommended outpatient substance abuse program.


[14]   Parents also had periods of time when the service providers could not reach

       them because Parents had not provided updated contact information. Parents

       also did not participate in family case meetings or visitation with Child during

       these periods. At one point Parents lived together in Father’s van. Parents also


       Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017   Page 7 of 9
       frequently relapsed into illegal drug use and refused multiple times to submit to

       random drug screens.


[15]   Father did not engage in recommended domestic violence treatment. Mother

       attended an intake visit for group domestic violence treatment but the service

       provider was unable to complete the assessment “because Father kept knocking

       on the window of the room they were in.” (App. Vol. II at 23.) Mother also

       snuck out of a domestic violence shelter to see Father. Ultimately, the court

       concluded:


               187. DCS offered numerous services designated to address the
               parents’ difficulties.


               188. At the time of [sic] the fact finding hearing concluded on
               January 31, 2017, neither parent has shown a real investment in
               reunification. The circumstance of the parents had not improved
               since the child was removed. Neither parent was in a better
               position to care for the child.


                                                     *****


               190. Although the parents love this child, neither has the current
               ability to meet the child’s needs. It is not safe for the child to be
               in the care of Mother or Father at this time. Mother’s history of
               instability and d [sic] substance use continues.


               191. Father’s history of instability and substance use continues.
               The domestic violence between the parents has not been
               addressed. All available services have been offered and nothing
               is significantly different in [sic] circumstances since the time of



       Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017   Page 8 of 9
               removal[. T]o continue the parent-child relationship would be
               detrimental to the child. The child needs permanency now.


       (Id. at 36.)


[16]   Parents argue they were mostly compliant with services and attempt to blame

       DCS for their failures to comply with the trial court’s parental participation and

       dispositional decrees. The arguments are invitations for us to reweigh the

       evidence, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses). The

       evidence in the record supports the trial court’s findings and conclusions.



                                               Conclusion
[17]   DCS provided sufficient evidence the conditions under which Child was

       removed from Parents’ care would not be remedied. We therefore affirm the

       involuntary termination of Parents’ parental rights to Child.


[18]   Affirmed.


       Barnes, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A05-1706-JT-01161 | October 27, 2017   Page 9 of 9